263 S.E.2d 809 (1980)
STATE of North Carolina
v.
Debra PITTARD.
No. 7912SC871.
Court of Appeals of North Carolina.
March 18, 1980.
*810 Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. Ben G. Irons, II, Raleigh, for the State.
Pope, Reid, Lewis & Deese by Marland C. Reid, Fayetteville, for defendant-appellant.
WELLS, Judge.
Defendant's assignments of error are geared to the basic proposition that a relationship of teacher-student existed between defendant and Valerie and that defendant stood in loco parentis to Valerie while she was present at the center. Defendant argues that in such a relationship, the punishment she administered to Valerie was justified for corrective and disciplinary reasons. Defendant maintains that if she stood in loco parentis to Valerie or if there was a relationship of teacher-student, the jury could not find her guilty of assault unless it found either that the punishment was administered *811 with malice and not in good faith from motives of duty, or that it resulted in permanent injury.
Defendant admits that she spanked and struck Valerie on the day in question. We need not, therefore, dwell on the elemental aspects of the offense of assault. We will instead direct our attention to defendant's principal argument that she was Valerie's teacher and stood in loco parentis. Defendant offered her own testimony and that of Linda Smith, the center's director, and Rev. Bobby Glenn Smith, the minister of the church, to show that a relationship of teacher-student existed and to show the center's policy with respect to discipline and corporal punishment. Upon objection of the District Attorney, the trial court excluded all such testimony. The excluded portion of Debra Pittard's testimony would have shown that her duties at the center were entirely custodial in nature. She offered no testimony whatsoever as to her qualifications as a teacher or as to any duty or responsibility she was given involving teaching. Linda Smith did not testify or offer any testimony as to defendant's qualifications as an employee or her duties at the center. Rev. Smith would have testified that it was the policy of the church and the center to administer physical punishment to small children in their care and that Valerie's parents were informed of this policy prior to the day she was spanked or struck by defendant. Rev. Smith offered no testimony as to defendant's qualifications or duties.
Defendant was not entitled to assert the defense that she stood in loco parentis to Valerie. The relationship of in loco parentis does not arise from the mere placing of a child in the temporary care of other persons by a parent or guardian of such child. This relationship is established only when the person with whom the child is placed intends to assume the status of a parentby taking on the obligations incidental to the parental relationship, particularly that of support and maintenance. See Shook v. Peavy, 23 N.C.App. 230, 208 S.E.2d 433 (1974); 67A C.J.S., Parent and Child §§ 153-156, pp. 548-553 (1978); 59 Am. Jur.2d, Parent and Child § 88, p. 185 (1971); 3 Lee, N.C.Family Law § 238, pp. 98-100 (1963).
There was no evidence upon which defendant could assert the defense that her conduct was privileged because her relationship with Valerie was that of teacher and student. Her employment at the center carried with it none of the attributes of teaching nor did the evidence show that she possessed any of the credentials of a teacher.
No error.
ROBERT M. MARTIN and ERWIN, JJ., concur.